UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 Christopher D. Hemmings,

         Plaintiff,
                 v.                                        Civil Action No. 08-0907 (JDB)
 United States of America et al.,

         Defendants.



                                   MEMORANDUM OPINION

        This civil action is brought pro se by a federal prisoner currently confined at the United

States Penitentiary in Florence, Colorado. Plaintiff sues the United States, the Bureau of Prisons

(“BOP”), the Department of Justice, BOP Director Harley Lappin, BOP Administrator of Inmate

National Appeals Harrell Watts, 17 other BOP employees in New York and Pennsylvania, and

two assistant United States attorneys in Brooklyn, New York, for alleged constitutional

violations and common law torts. The complaint is based on events that are alleged to have

occurred during plaintiff’s incarceration at the Metropolitan Detention Center in Brooklyn, New

York, and the United States Penitentiary in Allenwood, Pennsylvania. See Compl. at 6-9.

Plaintiff seeks $6 million in monetary damages and his “immediate removal out of the B.O.P.

[p]enitentiary institutions[.]” Id. at 16.

        Defendants move to dismiss the complaint pursuant to Rule 12(b)(1) of the Federal Rules

of Civil Procedure for lack of subject matter jurisdiction, Rule 12(b)(2) for lack of personal

jurisdiction, Rule 12(b)(3) for improper venue and Rule 12(b)(6) for failure to state a claim upon

which relief can be granted. The Court is satisfied that it has subject matter jurisdiction over
plaintiff’s constitutional claims pursuant to Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), and perhaps over the tort claims pursuant to the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-2680. Defendants’ Rule

12(b)(1) motion to dismiss therefore is denied.

       Defendants rightly assert, though, that this venue is improper for litigating plaintiff’s

claims. The applicable venue statute for the Bivens claim states in relevant part:

              A civil action wherein jurisdiction is not founded solely on diversity of
      citizenship may, except as otherwise provided by law, be brought only in (1) a
      judicial district where any defendant resides, if all defendants reside in the same
      State, [or] (2) a judicial district in which a substantial part of the events or omissions
      giving rise to the claim occurred[.]

28 U.S.C. § 1391(b). Similarly, the FTCA’s venue provision limits prosecution of such a claim

to “the judicial district where the plaintiff resides or wherein the act or omission complained of

occurred." 28 U.S.C. § 1402(b). Because none of the events giving rise to the complaint

occurred in the District of Columbia, this judicial district is not the proper venue for litigating

either the Bivens or the FTCA claim. Hence, the Court grants defendants’ Rule 12(b)(3) motion

to dismiss. A separate Order accompanies this Memorandum Opinion.


                                                               s/
                                                        JOHN D. BATES
Dated: April 15, 2009                              United States District Judge




                                                    2